The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, third full paragraph, 5th line therein and page 11, line 27, note that --where-- should be inserted prior to “the”, respectively at these instances for idiomatic clarity; 6th line therein, note that the recitation of “and its insertion loss is” should be rewritten as --and the insertion loss thereof is-- for an appropriate characterization; 9th line therein, note that the term “it” should be deleted as being unnecessary. Page 1, note that the heading “SUMMARY” should be rewritten as --SUMMARY OF THE INVENTION-- for consistency with PTO guidelines. Page 2, line 25, it is noted that “polygonal” should be rewritten as --polygon-- for an appropriate characterization. Page 2, line 30, it is noted that the term “its” should be rewritten as --the-- for idiomatic clarity. Page 3, line 4, note that it is unclear whether the recitation of “arranged outside” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed. Page 3, lines 17, 19 and page 12, lines 1 & 2, note that --such that-- should be inserted prior to “no” (i.e. page 3, line 17), inserted prior to “the influence” (i.e. page 3, line 19) and inserted prior to “the charge” (i.e. page 12), respectively at these instances for an appropriate characterization. Page 4, line 3 and page 11, line 34, note that the respective recitation of “characteristics of few vacancies”, at these instances is vague in meaning and thus appropriate clarification is needed. Page 5, line 16, note that --where like features are denoted by the same reference labels throughout the drawings and detail description thereof,-- should be inserted after “drawings” for an appropriate characterization; line 29, note that the recitation of “presence of at least one” appears incomplete (i.e. at least one what?) and thus appropriate clarification is needed. Page 6, line 3, note that --transmission line-- should be inserted after “waveguide” for an appropriate characterization; line 24, note that the recitation of “When the MEMS phase shifter works, since …” is vague in meaning and thus appropriate clarification is needed; line 32, note that --, respectively-- should be inserted after “plate” for an appropriate characterization. Page 7, lines 2 & 3, note that the recitation of “cause charge accumulation gradually. Upon the” should be rewritten as --cause gradual charge accumulation. When the-- for an appropriate characterization; lines 12 & 13, note that the recitation of “both ends of the metal film bridge respectively attached to the insulating” should be rewritten as --respective ends of the metal film bridge attached to the corresponding insulating-- for an appropriate characterization. Page 8, lines 3, 6, note that --(FIG. 2)-- should be inserted after “8” (i.e. line 2) and inserted after “5” (i.e. line 6), respectively at these instances for consistency with the labeling in that drawing. Page 9, line 2, note that the term “functions,” should be rewritten as --functions:-- for grammatical clarity; lines 7-9, note that the recitation of “is too large to influence the performance … is prevented” is vague in meaning and thus appropriate clarification is needed. Page 10, line 14, note that the term “its” should be rewritten as --an-- for idiomatic clarity; line 15, note that the recitation of “the emerged” is vague in meaning and thus appropriate clarification is needed; line 28, note that reference label “8” is vague in meaning, especially since no such reference label appears in FIG. 4 to which the description in this paragraph pertains and thus appropriate clarification is needed; lines 29 & 30, note that the recitation of “can ensure the radio frequency characteristics” is vague in meaning and thus appropriate clarification is needed. Page 11, lines 19, 27, note that reference labels “8” (i.e. line 19) and “2” (i.e. line 29), respectively are vague in meaning at these instances, especially since no such reference label appears in FIG. 5 to which the description in these paragraphs pertain and thus appropriate clarification is needed. Page 12, line 1, note that the recitation of “due to the vacancies” is vague in meaning and thus appropriate clarification is needed. Page 12, line 11, note that --which is-- should be inserted prior to “the same” for an appropriate characterization; lines 13 & 14, note that the recitation of “Unlike the embodiment shown in FIG. 2, however in the” should be rewritten as --However, unlike the embodiment in FIG. 2, the-- for an appropriate characterization; line 18, note that --the-- should be inserted prior to “one hand” for idiomatic clarity. Note that the double-headed arrows as depicted in each of FIGS. 2 & 6 need to be correspondingly explained in the specification description for clarity and completeness of description.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the concave part (i.e. claim 1), the driving electrodes being circular or oval (i.e. claims 5, 8), respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 14, note that it is unclear whether the recitation of “concave part” would be an accurate characterization, especially since none of the disclosed embodiments appear to depict any “concave part” and thus appropriate clarification is needed.
In claim 2, line 2, note that it is unclear whether the recitation of “around and spaced apart” would be an accurate characterization of this aspect of the invention and appropriate clarification is needed; lines 3 & 4, note that it is unclear whether the respective “orthogonal projections” would be an accurate characterization and thus appropriate clarification is needed.
In claim 9, line 7, note that it is unclear whether the recitation of “arranged outside” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed.
In claim 13, last line, note that the recitation of “on a side facing” is vague in meaning, especially since it is unclear as to which feature has such a “side” which is “facing” and thus appropriate clarification is needed.
In claim 16, line 1, note that the recitation of “the organic material” lacks strict antecedent basis in the dependency from “claim 11” and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, lines 9 & 10, note that the recitation of “both ends of the metal film bridge respectively attached to the insulating” should be rewritten as --respective ends of the metal film bridge attached to the corresponding insulating-- for an appropriate characterization.
In claim 2, lines 4, 5; in claim 8, line 2; in claim 9, lines 2, 5: note that the term “on” should be rewritten as --onto--, respectively at these instances for an appropriate characterization.
In claim 5, line 3, it is noted that “polygonal” should be rewritten as --polygon-- for an appropriate characterization.
In claims 6, line 4; in claim 7, line 2; in claim 9, line 8: note that --plurality of-- should precede “insulating”, respectively at these instances for an appropriate characterization.
In claim 9, line 6, note that the term “which” should be rewritten as --the octagon-- for an appropriate characterization; line 7, note that the recitation of “third side and are arranged” should be rewritten as --third side, respectively and the second and fourth sides are arranged-- for an appropriate characterization.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al discloses a phase shifter having switchable MEMs that can be changed by a controller. Ziaei et al pertains to a phase shifter comprising a coplanar lines and MEMs. Weller et al pertains to a slow wave phase shifter using MEMs.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee